Citation Nr: 1442540	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-16 496A	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE


Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $2,204.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1986 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the VA Regional Office (RO) Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Indianapolis, Indiana.


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claim for waiver of recovery of an overpayment of VA compensation benefits in the amount of $2,204.00.


CONCLUSION OF LAW

The criteria for withdrawal of waiver of recovery of an overpayment of VA compensation benefits in the amount of $2,204.00 by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal.  See June 2014 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $2,204.00 is dismissed.



		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


